DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2022 has been entered.

Claim Interpretation
The examiner notes that the limitation “DR is the true density of the positive electrode active material that is obtained by a true density measurement device using a gas replacement method or a vapor adsorption method.” of claim 1 found in the last line of the claim is interpreted to mainly require the structure of the claimed true density of the positive electrode active material, regardless of how or of the methods used to obtain the true density property of the positive electrode active material.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shizuka et al (US 2010/0209771 A1) and evidenced by Ruff, Bess (“How to Calculate Porosity”, “Method 2” Section, wikiHow, 2020, https://www.wikihow.com/Calculate-Porosity#aiinfo) or, in the alternative, under 35 U.S.C. 103 as obvious over Shizuka et al in view of Ishida et al (US 2015/0024275 A1). Hereinafter referred to as Shizuka, Ruff, and Ishida.
Regarding claim 13, Shizuka discloses a positive electrode active material for a non-aqueous electrolyte secondary battery (“lithium transition metal-based compound powder for a lithium secondary battery positive electrode material” [0164]) which includes secondary particles formed by aggregates of a plurality of primary particles ([0456]), wherein
the secondary particles have a solid particle structure ([0164] where “metal-based compound powder“ indicates the solid aspect of the active material) and a tap density of 1.5 g/cm3 or more (“1.0 g/cm3 or more” [0486], which is a disclosed overlapping range to the claimed tap density range), and
a surface roughness index, represented by Equation 1,
[Equation 1]			             
                s
                u
                r
                f
                a
                c
                e
                 
                r
                o
                u
                g
                h
                n
                e
                s
                s
                 
                i
                n
                d
                e
                x
                =
                
                    
                        
                            
                                S
                                S
                                A
                            
                            
                                B
                                E
                                T
                            
                        
                    
                    
                        
                            
                                S
                                S
                                A
                            
                            
                                S
                                P
                                H
                                E
                            
                        
                    
                
            
        
which is a value in which the specific surface area (SSABET) of the secondary particles that is measured by the BET method (“BET specific surface area of the lithium transition metal-based compound powder” [0465], and which “can be measured by a known BET-type powder specific surface area measuring instrument” [0466]) is divided by the geometric surface area (SSASPHE) 
[Equation 2]				            
                
                    
                        S
                        S
                        A
                    
                    
                        S
                        P
                        H
                        E
                    
                
                =
                
                    
                        3
                    
                    
                        r
                        ×
                        
                            
                                D
                            
                            
                                R
                            
                        
                    
                
            
        

is within a range of 3.6 to 10 (Table 1 below, which discloses values of surface roughness indices derived from claimed Equations 1 and 2 above by using the data provided by Shizuka Tables 6 and 11 and mathematical expressions known in the art that relate the disclosed data properties as follows, and the shaded examples fall within the claimed surface roughness index and tap or bulk density ranges),
Table 1
Example
#
Partial
Pore
Volume
Peak 1
(mL/g)
Partial
Pore
Volume
Peak 2
(mL/g)
Bulk
Density
(g/mL)
Derived
Volume
Sample
(mL,
1 g sample basis)
Derived
Fraction
of 
Porosity
Derived
True Density
(g/mL)
Median
Diameter
(cm)
Derived
SSASPHE
SSABET
or
“BET
specific
surface
area” (m2/g)
Derived
Surface
Roughness
Index
1
0.08
0.43
1.5
0.67
0.77
6.4
6.0×10-4
1566.7
1.7
10.9
2
0.08
0.38
1.6
0.63
0.74
6.1
7.1×10-4
1394.4
1.7
12.2
3
0.05
0.32
1.8
0.56
0.67
5.4
4.6×10-4
2420.3
1.7
7.0
4
0.19
0.36
1.1
0.91
0.61
2.8
2.5×10-4
8618.2
2.7
3.1
5
0.04
0.33
1.9
0.53
0.70
6.4
5.0×10-4
1875.8
1.6
8.5
6
0.12
0.45
1.3
0.77
0.74
5.0
3.7×10-4
3230.8
2.2
6.8
7
0.03
0.44
1.4
0.71
0.66
4.1
5.0×10-4
2931.4
1.0
3.4
8
0.10
0.32
1.7
0.59
0.71
5.9
5.0×10-4
2018.8
3.3
16.3
9
0.09
0.31
1.7
0.59
0.68
5.3
5.1×10-4
2214.5
2.2
9.9
10
0.07
0.29
1.7
0.59
0.61
4.4
5.0×10-4
2738.8
1.7
6.2
11
0.05
0.32
1.7
0.59
0.63
4.6
5.1×10-4
2567.5
1.3
5.1
12
0.11
0.33
1.6
0.63
0.70
5.4
5.2×10-4
2134.6
2.8
13.1

Derived Volume Sample =             
                
                    
                        1
                    
                    
                        B
                        u
                        l
                        k
                         
                        D
                        e
                        n
                        s
                        i
                        t
                        y
                    
                
            
        
Derived Fraction of Porosity=            
                
                    
                        V
                        o
                        l
                        u
                        m
                        e
                         
                        o
                        f
                         
                        V
                        o
                        i
                        d
                        s
                    
                    
                        T
                        o
                        t
                        a
                        l
                         
                        V
                        o
                        l
                        u
                        m
                        e
                    
                
                =
                
                    
                        
                            
                                ∑
                                
                                    i
                                
                            
                            
                                
                                    
                                        P
                                        a
                                        r
                                        t
                                        i
                                        a
                                        l
                                         
                                        P
                                        o
                                        r
                                        e
                                         
                                        V
                                        o
                                        l
                                        u
                                        m
                                        e
                                         
                                        P
                                        e
                                        a
                                        k
                                    
                                    
                                        i
                                    
                                
                            
                        
                    
                    
                        D
                        e
                        r
                        i
                        v
                        e
                        d
                         
                        V
                        o
                        l
                        u
                        m
                        e
                         
                        S
                        a
                        m
                        p
                        l
                        e
                    
                
            
        
            
                
                    
                        B
                        u
                        l
                        k
                         
                        D
                        e
                        n
                        s
                        i
                        t
                        y
                    
                    
                        1
                        -
                        D
                        e
                        r
                        i
                        v
                        e
                        d
                         
                        F
                        r
                        a
                        c
                        t
                        i
                        o
                        n
                         
                        o
                        f
                         
                        P
                        o
                        r
                        o
                        s
                        i
                        t
                        y
                    
                
            
         (see Ruff, “Method 2”)
where the unit of SSABET is m2/g (Table 1 above), the unit of SSASPHE is m2/g (Table 1 above), and r is the particle radius of the secondary particles (known in the art to be equivalent to half of particle diameter).
Shizuka appears to disclose DR is the true density of the positive electrode active material that is obtained by a true density measurement device using a gas replacement method or a vapor adsorption method (Table 1 above where the structure as recited in the claim is inherent of the positive electrode active material, or any metal-based compound powder, of Shizuka regardless of the method used to obtain it).
In the alternative, Ishida discloses a positive electrode active material for a non-aqueous electrolyte secondary battery (“positive active material for a rechargeable lithium battery” [0036], which “includes a porous material having pores”), which includes secondary particles formed by aggregates of a plurality of primary particles (“The porous material may include primary particles and secondary particles agglomerated from a plurality of the primary particles” [0045]), wherein the secondary particles have a solid particle structure (“The particles were filtered… thereby forming a dry powder” [0104]). Ishida teaches a true density of the positive electrode active material that is obtained by a true density measurement device using a gas replacement method or a vapor adsorption method (“vapor exchange method” [0043]), and that the gas replacement method or the vapor adsorption method is able to measure the true density of the positive electrode active material that has been heat-treated, which adjusts the true density to fall within a desired range that achieves high power characteristics for the secondary battery ([0062]).
R is the true density of the positive electrode active material that is obtained by a true density measurement device using a gas replacement method or a vapor adsorption method, in order to achieve a high power characteristic secondary battery that utilizes a heat-treated positive electrode active material of adjusted true density.
Regarding claim 21, Shizuka discloses all of the limitations for the positive electrode active material for a non-aqueous electrolyte secondary battery as set forth in claim 13 above, and wherein the secondary particle respectively have a surface with a depression-formed uneven shape (Shizuka Fig. 35, which shows the positive electrode active material of Example 2 which meets all limitations of claim 13 above and exhibits exemplary low temperature resistance and cycle capacity retention as shown in Shizuka Table 9).

Claim Rejections - 35 USC § 103
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shizuka (US 2010/0209771 A1), or in the alternative Shizuka in view of Ishida (US 2015/0024275 A1) as applied to claim 13 above, and further in view of Schroedle et al (US 2016/0093881 A1). Hereinafter referred to as Schroedle.
Regarding claim 14, Shizuka discloses all of the limitations for the positive electrode active material for a non-aqueous electrolyte secondary battery as set forth in claim 13 above, and wherein

a value of d90 to be within 2 µm and 30 µm (“90% cumulative diameter” Shizuka [0463]).
Shizuka does not disclose wherein the value of [(d90 – d10)/average particle size], which is an index indicating the spread of the particle size distribution of the secondary particles, is 0.7 or less.
Meanwhile, Schroedle discloses spherical particles used as the precursor of a cathode material ([0012]). Schroedle teaches an average particle size (“median diameter (D50)” [0024]), and a value of d10 via a width of the particle diameter distribution ([0025]) where the following conditions are met: (D10) ≥ 3 µm, (D90) < 30 µm, 3(D10) ≥ (D50), and (D90) ≤ 2(D50) ([0025]). 
D10 ≥  1/3 D50 			          D90 ≤2(D50)
D10 ≥  1/3(35 μm)                                        D90 ≤2(2 μm)
D10 ≥11.7 μm                                               D90≤4 μm
∴3 μm≤D10 ≤ 11.7 μm                             ∴ 4 μm≤D90 <30 μm
By using maximum values of D10 and D90 that fall within the above ranges, a maximum for the index indicating the spread of the particle size distribution of the secondary particles can be obtained as shown below.
(D90-D10)/D50 = (29-11.7)/2=8.6

(D90-D10)/D50 = (4-3)/2=0.5
Therefore, Schroedle teaches a range for the index to be within 0.5 and approximately 8.6, which overlaps or encompasses the claimed range of 0.7 or less, and presents a prima facie case of obviousness according to MPEP 2144.05 Section I. Additionally, Schroedle teaches that the form of the spherical particles of the cathode precursor has a crucial influence on cathode of lithium ion batteries ([0005] and [0012]), and are designed to improve inadequate cycling stability, lifetime, and reliability issues with the battery, especially regarding short circuits in the event of mechanical damage of the battery or of excessive thermal stress ([0007]). 
Therefore, it would have been obvious for a person having ordinary skill in the art to select a range for the index indicating the spread of the particle size distribution of the secondary particles of Shizuka, in view of Schroedle, to be 0.7 or less in order to achieve a range that lies inside a range taught by prior art to obtain a positive electrode active material form or geometry that would improve the inadequate cycling stability, lifetime, and reliability issues of the secondary battery, especially regarding short circuits in the event of mechanical damage or of excessive thermal stress, with a reasonable expectation of success.
Regarding claim 15, Shizuka discloses all limitations for the positive electrode active material for a non-aqueous electrolyte secondary battery as set forth in claim 13 above, which is constructed by a hexagonal lithium nickel manganese composite oxide (Shizuka [0488] through [0489]) represented by a general formula (B): Li1+uNixMnyCozMtO2 (“[L][Q][O2]” or “Formula (III)” [0409] where [L] is an element containing at least Li and [Q] is an element containing at least Ni, Mn, Co or Li, Ni, Mn, Co), where -0.05 ≤ u ≤ 0.50 (“r/(2+r)” [0420]-.

Response to Arguments
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive.
Applicant appears to argue that true density cannot be obtained using the bulk density, and must be obtained by a true density measurement device using a gas replacement method or a vapor adsorption method.
In response to applicant’s argument, as evidenced by Ruff, Bess (“How to Calculate Porosity”, “Method 2” Section, wikiHow, 2020, https://www.wikihow.com/Calculate-Porosity#aiinfo), true or particle density, bulk or tap density, and porosity or fraction of porosity are related by the following given expression (“Method 2”).
Porosity =                
                     
                    1
                    -
                    
                        
                            b
                            u
                            l
                            k
                             
                            d
                            e
                            n
                            s
                            i
                            t
                            y
                        
                        
                            p
                            a
                            r
                            t
                            i
                            c
                            l
                            e
                             
                            d
                            e
                            n
                            s
                            i
                            t
                            y
                        
                    
                
            
Therefore, a value for the particle or true density of a bulk of solid particles can be obtained from knowing the bulk or tap density of the solid particle sample, and is not exclusively measured by a true density measurement device that uses either a gas replacement or a vapor adsorption method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721